Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 5/17/2022.
In the Instant Amendment, Claim(s) 1, 3, 4, 6, 11, 12, 16 and 17 has/have been amended; Claim(s) 2 and 13 was/were cancelled; Claim(s) 1, 11 and 16 is/are independent claims. Claims 1, 3-12 and 14-20 have been examined and are pending in this application.

Response to Arguments
The claim interpretations under 35 U.S.C 112(f) are withdrawn because of the amendment and the persuasive argument in the remark (page 8).
Regarding claim 11, Applicant’s arguments, see remarks (pages 8-0), with respect to claim 11 have been fully considered and are persuasive.  The rejection of claim 11 has been withdrawn. 

Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive.
Applicant is arguing in the remarks (pages 8-9) that the Applicant has amended independent claims 1 and 16 to incorporate a feature similar to that of claim 13, and respectfully submits that amended claims 1 and 16 and their dependent claims are also in allowable condition. 
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that current amended claims 1 and 16 regarding an image sensor do not have the same features as in the amended system claim 11 except for the incorporated feature. The combination of the features in the amended system claim 11 makes it allowable, not merely based on the incorporated feature itself. Thus, claims 1 and 16 are not allowable for reasons presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 8-10, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 9451173; IDS) in view of Nishikawa et al (US 10136080; IDS).
Regarding claim 1, Kang teaches An image sensor (Fig. 1A) comprising:
a pixel array and a readout circuit (10) configured to generate a first image of an object, a second image of the object, and a third image of the object, the first image having a first luminance, the second image having a second luminance, and the third image having a third luminance, wherein the first luminance, the second luminance, and the third luminance are different from each other (col. 7, lines 28-52; col. 8,lines 29-40; col. 9, lines 1-49; in the HDR mode, the image sensor 10 generates a long exposure image and a short exposure image [different exposure times]; in the auto-exposure mode, the image sensor generates a normal third image having a reference exposure time different from the exposure times of the first image and the second image);
a pre-processor (20) configured to perform linearization processing on the first image and the second image to generate a merged image (Fig. 2; col. 7, lines 28-52; col. 9, lines 36-49; pre-processor 20 interpolates the long exposure image and the short exposure image to generate a merged HDR image; pre-processor 20 performs HDR processing as linearization processing on the long and short images to generate the merged HDR image); and
an interface circuit configured to output the third image and the merged image to an external processor (Fig. 1A; col. 7, lines 28-52; the pre-processor 20 has an interface circuit to output the normal third image and the merged HDR image to the external application processor 30),
but fails to teach
perform linearization processing on the first image and the second image to generate a merged image with an increased number of bits of a pixel value.
However, in the same field of endeavor Nishikawa teaches
perform linearization processing on the first image and the second image to generate a merged image with an increased number of bits of a pixel value (Fig. 1; col. 5, lines 38-67; col. 6, lines 1-12; merged HDR image is 16bit being greater than 12bit of a normal image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Nishikawa in Kang to have perform linearization processing on the first image and the second image to generate a merged image with an increased number of bits of a pixel value for providing higher quality HDR image data while improving image data transfer bandwidth allowing higher frame rate yielding a predicted result.

Regarding claim 3, the combination of Kang and Nishikawa teaches everything as claimed in claim 1. In addition, Kang teaches wherein the pixel array and the readout circuit further configured to generate the first image of the object based on a first exposure time, the second image of the object based on a second exposure time, and the third image of the object based on a third exposure time, and wherein the first exposure time and the second exposure time are shorter than the third exposure time (col. 8,lines 29-40; col. 9, lines 1-64; the reference/third exposure time of the third image captured at a later time can be configured to be longer than previous exposure times of the first exposure time and the second exposure time).

Regarding claim 4, the combination of Kang and Nishikawa teaches everything as claimed in claim 1. In addition, Kang teaches wherein the pre-processor is configured to perform image processing on the first image, the second image, and the third image (Fig. 1A; col. 7, lines 28-52), and to perform the linearization processing on the first image and the second image to generate the merged image (Fig. 2; col. 7, lines 28-52; col. 9, lines 36-49; pre-processor 20 performs HDR processing as linearization processing on the long and short images to generate the merged HDR image).

Regarding claim 8, the combination of Kang and Nishikawa teaches everything as claimed in claim 1. In addition, Nishikawa teaches wherein a first number of bits of a first pixel value of a pixel included in the merged image is greater than a second number of bits of a second pixel value of the pixel included in the third image (Fig. 1; col. 5, lines 38-67; col. 6, lines 1-12; merged HDR image is 16bit being greater than 12bit of a normal image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Nishikawa in the combination of Kang and Nishikawa to have wherein a first number of bits of a first pixel value of a pixel included in the merged image is greater than a second number of bits of a second pixel value of the pixel included in the third image for providing higher quality HDR image data while improving image data transfer bandwidth allowing higher frame rate yielding a predicted result.

Regarding claim 9, the combination of Kang and Nishikawa teaches everything as claimed in claim 1. In addition, Kang teaches
wherein the interface circuit is further configured to output the third image to the external processor (Fig. 1A; col. 7, lines 28-52; the pre-processor 20 has an interface circuit to output the normal third image and the merged HDR image to the external application processor 30).
Moreover, Nishikawa teaches
further comprising a compressor configured to compress the merged image to generate a compressed image, wherein the interface circuit is further configured to output the compressed image to the external processor (Fig. 1; col. 5, lines 38-67; col. 6, lines 1-12; compress merged HDR image and output it to the external processor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Nishikawa in the combination of Kang and Nishikawa to have further comprising a compressor configured to compress the merged image to generate a compressed image, wherein the interface circuit is further configured to output the compressed image to the external processor for providing compressed higher quality HDR image data while improving image data transfer bandwidth allowing higher frame rate yielding a predicted result.

Regarding claim 10, the combination of Kang and Nishikawa teaches everything as claimed in claim 1. In addition, Kang teaches wherein the external processor is configured to perform linearization processing and dynamic range compression on the third image and the merged image (claim 10 is directed to ‘the external processor’ which is a limitation or a function of the external processor, while claim 1 is directed to an image sensor; the external processor performs the functions in claim 10, not the image sensor. Thus, the feature of claim 10 has no patentable weight to the image sensor of claim 1).

Regarding claim 16, Kang teaches An image sensor (Fig. 1A) comprising:
a pixel array configured to convert optical signals incident thereon into electrical signals based on different exposure times (Figs. 3; col. 6, lines 14-25);
a readout circuit configured to generate a first exposure image having a first exposure time, a second exposure image having a second exposure time, and a third exposure image having a third exposure time based on the electrical signals, wherein the first exposure time is a longest exposure time among the first exposure time, the second exposure time, and the third exposure time, and wherein the third exposure time is a shortest exposure time among the first exposure time, the second exposure time, and the third exposure time (col. 6, lines 14-25; col. 7, lines 28-52; col. 8,lines 29-40; col. 9, lines 1-49; in the HDR mode, the image sensor 10 generates a long exposure image and a short exposure image [different exposure times]; in the auto-exposure mode, the image sensor generates a normal third image having a reference exposure time different from the exposure times of the first image and the second image);
a pre-processor (20) configured to perform linearization processing to generate a merged image based on the second exposure image and the third exposure image (Fig. 2; col. 7, lines 28-52; col. 9, lines 36-49; pre-processor 20 interpolates the long exposure image and the short exposure image to generate a merged HDR image; pre-processor 20 performs HDR processing as linearization processing on the long and short images to generate the merged HDR image); and
an interface circuit configured to output the first exposure image and the merged image to an external processor (Fig. 1A; col. 7, lines 28-52; the pre-processor 20 has an interface circuit to output the normal third image and the merged HDR image to the external application processor 30),
but fails to teach
the merged image having an increased number of bits of a pixel value.
However, in the same field of endeavor Nishikawa teaches
the merged image having an increased number of bits of a pixel value (Fig. 1; col. 5, lines 38-67; col. 6, lines 1-12; merged HDR image is 16bit being greater than 12bit of a normal image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Nishikawa in Kang to have the merged image having an increased number of bits of a pixel value for providing higher quality HDR image data while improving image data transfer bandwidth allowing higher frame rate yielding a predicted result.

Regarding claim 20, the combination of Kang and Nishikawa teaches everything as claimed in claim 16. In addition, Nishikawa teaches
further comprising a compressor configured to perform image compression to reduce a number of bits of each pixel value of the merged image (Fig. 1; col. 5, lines 38-67; col. 6, lines 1-12; merged HDR image is 16bit being compressed into 12bit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Nishikawa in the combination of Kang and Nishikawa to have further comprising a compressor configured to perform image compression to reduce a number of bits of each pixel value of the merged image for providing higher quality HDR image data while improving image data transfer bandwidth allowing higher frame rate yielding a predicted result.

Claim(s) 5-7 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 9451173; IDS) in view of Nishikawa et al (US 10136080; IDS) as applied to claim 4 or 16 above, and further in view of Hasu et al (US 20130202202).
Regarding claim 5, the combination of Kang and Nishikawa teaches everything as claimed in claim 4, but fails to teach
wherein the pre-processor further comprises:
a line buffer storing a plurality of pixel values corresponding to lines of the first image and the second image.
However, in the same field of endeavor Hasu teaches
wherein the pre-processor further comprises:
a line buffer (30) storing a plurality of pixel values corresponding to lines of the first image and the second image (Fig. 1; paras. 0049-0051,0064, 0068, 0069; buffer 30 stores lines of images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Hasu in the combination of Kang and Nishikawa to have wherein the pre-processor further comprises: a line buffer storing a plurality of pixel values corresponding to lines of the first image and the second image for providing an image buffer allowing a higher frame rate of HDR processing yielding a predicted result.

Regarding claim 6, the combination of Kang, Nishikawa and Hasu teaches everything as claimed in claim 5. In addition, Hasu teaches wherein the pixel array and the readout circuit are further configured to output the first image, the second image, and the third image to the pre-processor according to a time division method in units of lines (Figs. 1, 2; paras. 0049-0051,0064, 0068, 0069; image sensor 10 outputs the images line by line).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Hasu in the combination of Kang, Nishikawa and Hasu to have wherein the sensing unit is further configured to output the first image, the second image, and the third image to the pre-processor according to a time division method in units of lines for performing rolling readout images allowing a higher frame rate of HDR image data to be obtained yielding a predicted result.

Regarding claim 7, the combination of Kang and Nishikawa teaches everything as claimed in claim 4, but fails to teach
wherein the pre-processor further comprises: a frame buffer storing an image among the first image and the second image.
However, in the same field of endeavor Hasu teaches
wherein the pre-processor further comprises: a frame buffer storing an image among the first image and the second image (Figs. 1, 2; paras. 0049-0051,0064, 0068, 0069; buffer 30 storing different exposure frames).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Hasu in the combination of Kang and Nishikawa to have wherein the pre-processor further comprises: a frame buffer storing an image among the first image and the second image for providing an image buffer allowing a higher frame rate of HDR processing yielding a predicted result.

Regarding claim 17, the combination of Kang and Nishikawa teaches everything as claimed in claim 16. In addition, Kang teaches
wherein the pre-processor comprises:
a signal processor (21-24) configured to perform image processing to adjust pixel values of pixels of the first exposure image, the second exposure image, and the third exposure image (Fig. 1A; col. 7, lines 28-52);
a linearization processor (23) configured to perform the linearization processing to increase a dynamic range by merging the second exposure image and the third exposure image (Fig. 2; col. 7, lines 28-52; col. 9, lines 36-49; pre-processor 20 performs HDR processing as linearization processing on the long and short images to generate the merged HDR image),
but fails to teach
wherein the pre-processor comprises:
a line buffer that stores a pixel value corresponding to a plurality of lines of the second exposure image received before receiving a first line of the third exposure image.
However, in the same field of endeavor Hasu teaches
wherein the pre-processor comprises:
a line buffer that stores a pixel value corresponding to a plurality of lines of the second exposure image received before receiving a first line of the third exposure image (Figs. 1, 2; paras. 0038, 0039, 0049-0051,0064, 0068, 0069; buffer 30 stores lines of different exposure images sequentially; Kang teaches receiving a pixel line of long and short exposure images before receiving a line of a reference image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Hasu in the combination of Kang and Nishikawa to have wherein the pre-processor comprises: a line buffer that stores a pixel value corresponding to a plurality of lines of the second exposure image received before receiving a first line of the third exposure image for providing an image buffer allowing a higher frame rate of HDR processing yielding a predicted result.

Regarding claim 18, the combination of Kang, Nishikawa and Hasu teaches everything as claimed in claim 17. In addition, Kang teaches
wherein the signal processor (21, 22) is further configured to perform image processing of at least one of black level compensation, lens shading compensation, crosstalk compensation, and bad pixel correction (Fig. 1A; col. 7, lines 28-52).

Regarding claim 19, the combination of Kang, Nishikawa and Hasu teaches everything as claimed in claim 17. In addition, Kang teaches
wherein the readout circuit is configured to generate a fourth exposure image having a fourth exposure time, wherein the fourth exposure time is shorter than the first exposure time and longer than the second exposure time, and wherein the interface circuit is further configured to output the first exposure image, the fourth exposure image, and the merged image to the external processor (col. 7, lines 28-52; col. 8,lines 29-40; col. 9, lines 1-49; the pre-processor 20 has an interface circuit to output a normal fourth image captured at a different adjusted reference exposure time at different time and the merged HDR image to the external application processor 30).


Allowable Subject Matter
Claims 11, 12, 14 and 15 allowed.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696